Exhibit 10.1

 

KITE REALTY GROUP TRUST

2013 EQUITY INCENTIVE PLAN

 

(AS AMENDED AND RESTATED AS OF FEBRUARY 28, 2019)

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

1.

PURPOSE

1

2.

DEFINITIONS

1

3.

PLAN ADMINISTRATION

7

 

3.1 Committee

7

 

3.1.1 Powers and Authorities

7

 

3.1.2 Composition of Committee

7

 

3.1.3 Other Committees

8

 

3.2 Board

8

 

3.3 Terms of Awards

8

 

3.3.1 Committee Authority

8

 

3.3.2 Forfeiture; Recoupment

9

 

3.4 No Repricing

9

 

3.5 Issuance of Partnership Units: Options

9

 

3.6 Issuance of Partnership Units: Restricted Shares and Unrestricted Shares

10

 

3.7 Issuance of Partnership Units: Other Awards

10

 

3.8 Deferral Arrangement

10

 

3.9 No Liability

11

 

3.10 Registration; Share Certificates

11

4.

SHARES SUBJECT TO THE PLAN

11

 

4.1 Number of Shares Available for Awards

11

 

4.2 Adjustments in Authorized Shares

12

 

4.3 Share Usage

12

5.

EFFECTIVE DATE; TERM; AMENDMENT AND TERMINATION

13

 

5.1 Effective Date; Term

13

 

5.2 Amendment and Termination

13

6.

AWARD ELIGIBILITY AND LIMITATIONS

14

 

6.1 Eligible Grantees

14

 

6.2 Limitation on Shares Subject to Awards and Cash Awards

14

 

6.3 Stand-Alone, Additional, Tandem and Substitute Awards

14

7.

AWARD AGREEMENT

15

8.

TERMS AND CONDITIONS OF OPTIONS

15

 

8.1 Option Price

15

 

8.2 Vesting

15

 

8.3 Term

15

 

8.4 Termination of Service

16

 

8.5 Limitations on Exercise of Option

16

 

8.6 Method of Exercise

16

 

8.7 Rights of Holders of Options

16

 

8.8 Delivery of Shares

16

 

i

--------------------------------------------------------------------------------



 

 

8.9 Transferability of Options

16

 

8.10 Family Transfers

17

 

8.11 Limitations on Incentive Share Options

17

 

8.12 Notice of Disqualifying Disposition

17

9.

TERMS AND CONDITIONS OF SHARE APPRECIATION RIGHTS

17

 

9.1 Right to Payment and SAR Price

17

 

9.2 Other Terms

18

 

9.3 Term

18

 

9.4 Rights of Holders of SARs

18

 

9.5 Transferability of SARs

18

 

9.6 Family Transfers

19

10.

TERMS AND CONDITIONS OF RESTRICTED SHARES, RESTRICTED SHARE UNITS, AND DEFERRED
SHARE UNITS

19

 

10.1 Grant of Restricted Shares, Restricted Share Units and Deferred Share Units

19

 

10.2 Restrictions

19

 

10.3 Registration; Restricted Share Certificates

19

 

10.4 Rights of Holders of Restricted Shares

20

 

10.5 Rights of Holders of Restricted Share Units and Deferred Share Units

20

 

10.5.1 Voting and Dividend Rights

20

 

10.5.2 Creditor’s Rights

21

 

10.6 Termination of Service

21

 

10.7 Purchase of Restricted Shares and Shares Subject to Restricted Share Units
and Deferred Share Units

21

 

10.8 Delivery of Shares

21

11.

TERMS AND CONDITIONS OF UNRESTRICTED SHARES AND OTHER EQUITY-BASED AWARDS

22

 

11.1 Unrestricted Shares

22

 

11.2 Other Equity-Based Awards

22

12.

TERMS AND CONDITIONS OF LTIP UNITS AND AO LTIP UNITS

22

 

12.1 General

22

 

12.2 Vesting and Forfeiture

23

 

12.3 Share Usage

23

13.

FORM OF PAYMENT

23

 

13.1 General Rule

23

 

13.2 Surrender of Shares

23

 

13.3 Cashless Exercise

23

 

13.4 Other Forms of Payment

23

14.

TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

24

 

14.1 Dividend Equivalent Rights

24

 

14.2 Termination of Service

24

15.

TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

25

 

15.1 Grant of Performance-Based Awards

25

 

15.2 Value of Performance-Based Awards

25

 

ii

--------------------------------------------------------------------------------



 

 

15.3 Earning of Performance-Based Awards

25

 

15.4 Form and Timing of Payment of Performance-Based Awards

25

 

15.5 Performance Conditions

25

 

15.5.1 Timing For Establishing Performance Goals

25

 

15.5.2 Forfeiture

26

16.

PARACHUTE LIMITATIONS

26

17.

REQUIREMENTS OF LAW

26

 

17.1 General

27

 

17.2 Rule 16b-3

27

18.

EFFECT OF CHANGES IN CAPITALIZATION

28

 

18.1 Changes in Shares

28

 

18.2 Reorganization in Which the Company Is the Surviving Entity That Does not
Constitute a Corporate Transaction

28

 

18.3 Corporate Transaction

29

 

18.4 Corporate Transaction in which Awards Granted after the Effective Date are
not Assumed

30

 

18.5 Corporate Transaction in which Awards Granted after the Effective Date are
Assumed

31

 

18.6 Adjustments

32

 

18.7 No Limitations on Company

32

19.

GENERAL PROVISIONS

32

 

19.1 Disclaimer of Rights

32

 

19.2 Nonexclusivity of the Plan

32

 

19.3 Withholding Taxes

33

 

19.4 Captions

33

 

19.5 Construction

34

 

19.6 Other Provisions

34

 

19.7 Number and Gender

34

 

19.8 Severability

34

 

19.9 Governing Law

34

 

19.10 Code Section 409A

34

 

iii

--------------------------------------------------------------------------------



 

KITE REALTY GROUP TRUST

2013 EQUITY INCENTIVE PLAN

 

(AS AMENDED AND RESTATED AS OF FEBRUARY 28, 2019)

 

1.                    PURPOSE

 

The Plan is intended to (a) provide eligible persons with an incentive to
contribute to the success of the Company and to operate and manage the Company’s
business in a manner that will provide for the Company’s long-term growth and
profitability to benefit its shareholders and other important stakeholders,
including its employees and customers, and (b) provide a means of obtaining,
rewarding, and retaining key personnel.  To this end, the Plan provides for the
grant of awards of share options, share appreciation rights, restricted shares,
restricted share units, deferred share units, unrestricted shares, dividend
equivalent rights, other equity-based awards, AO LTIP units, LTIP units, and
cash bonus awards. Any of these awards may, but need not, be made as performance
incentives to reward the holders of such awards for the achievement of
performance goals in accordance with the terms of the Plan. Share options
granted under the Plan may be nonqualified share options or incentive share
options, as provided in the Plan.

 

2.                    DEFINITIONS

 

For purposes of interpreting the Plan documents (including the Plan and Award
Agreements), the following definitions will apply, unless the context clearly
indicates otherwise:

 

2.1 “Affiliate” means any company or other entity that controls, is controlled
by or is under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including any Subsidiary.

 

2.2 “Amendment Date” means, subject to Section 5.1, February 28, 2019, the date
on which the amendment and restatement of the Plan was adopted by the Board.

 

2.3 “AO LTIP Unit” will have the meaning set forth in the Limited Partnership
Agreement.

 

2.4 “Applicable Laws” means the legal requirements relating to the Plan and the
Awards under (a) applicable provisions of the Code, the Securities Act, the
Exchange Act, any rules or regulations thereunder, and any other laws, rules,
regulations and government orders of any jurisdiction applicable to the Company
or its Affiliates, (b) applicable provisions of the corporate, securities, tax
and other laws, rules, regulations and government orders of any jurisdiction
applicable to Awards granted to residents thereof and (c) the rules of any Stock
Exchange or Securities Market on which the Shares are listed or publicly traded.

 

2.5 “Award” means a grant under the Plan of an Option, a Share Appreciation
Right, a Restricted Share, a Restricted Share Unit, a Deferred Share Unit, an
Unrestricted Share, a Dividend Equivalent Right, an Other Equity-Based Award, an
AO LTIP Unit, an LTIP Unit, or cash.

 

2.6 “Award Agreement” means the written agreement, in such paper, electronic, or
other form as determined by the Committee, between the Company and a Grantee
that evidences and sets out the terms and conditions of an Award.

 

--------------------------------------------------------------------------------



 

2.7 “Award Shares” will have the meaning set forth in Section 18.4(a)(ii).

 

2.8 “Benefit Arrangement” will have the meaning set forth in Section 16.

 

2.9 “Board” means the Board of Trustees of the Company.

 

2.10 “Cause” will have the meaning set forth in an applicable employment
agreement between a Grantee and the Company or an Affiliate, and in the absence
of such agreement, means, with respect to any Grantee and as determined by the
Committee, (a) gross negligence or willful misconduct in connection with the
performance of duties; (b) conviction of a criminal offense (other than minor
traffic offenses); or (c) material breach of any term of any employment,
consulting or other services, confidentiality, intellectual property or
non-competition agreement, if any, between such Grantee and the Company or an
Affiliate. Any determination by the Committee whether an event constituting
Cause has occurred will be final, binding, and conclusive.

 

2.11 “Code” means the Internal Revenue Code of 1986, as amended, as now in
effect or as hereafter amended, and any successor thereto. References in the
Plan to any Code section will be deemed to include, as applicable, regulations
promulgated under such Code section.

 

2.12 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which will be constituted as provided in Section 3.1.2
and Section 3.1.3 (or, if no Committee has been so designated, the Board).

 

2.13 “Company” means Kite Realty Group Trust, a Maryland real estate investment
trust, and any successor thereto.

 

2.14 “Conversion Factor” will have the meaning set forth in Article I of the
Limited Partnership Agreement.

 

2.15 “Corporate Transaction” means, subject to Section 19.10, with respect to an
Award, the occurrence, in a single transaction or in a series of related
transactions, of any one of the following: (a) the dissolution or liquidation of
the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity;
(b) a consummated sale of all or substantially all of the assets of the Company
to another person or entity; (c) any transaction (including a merger or
reorganization in which the Company is the surviving entity) that results in any
person or entity (other than persons or entities who are shareholders or
Affiliates immediately prior to the transaction) owning 30% or more of the
combined voting power of all classes of shares of the Company; or
(d) individuals who, on the Prior Plan Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a trustee subsequent to
the Prior Plan Effective Date whose election, or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
trustees then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for trustee, without written objection to such nomination) will be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of trustees or other actual or threatened
solicitation of proxies or contests by or on behalf of a person other than the
Board.

 

2

--------------------------------------------------------------------------------



 

The Committee shall have full and final authority, in its sole discretion, to
determine conclusively whether a Corporate Transaction has occurred pursuant to
the above definition, the date of the occurrence of such Corporate Transaction,
and any incidental matters relating thereto.

 

2.16 “Deferred Share Unit” means a Restricted Share Unit, the terms of which
provide for delivery of the underlying Shares after the date of vesting, at a
time or times consistent with the requirements of Code Section 409A, awarded to
a Grantee pursuant to Section 10.

 

2.17 “Determination Date” means the Grant Date or such other date as of which
the Fair Market Value of a Share is required to be established for purposes of
the Plan.

 

2.18 “Disability” means the inability of a Grantee to perform each of the
essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment that is potentially permanent in
character or that can be expected to last for a continuous period of not less
than 12 months; provided that, with respect to rules regarding expiration of an
Incentive Share Option following termination of a Grantee’s Service, Disability
will mean the inability of such Grantee to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
that can be expected to result in death or that has lasted or can be expected to
last for a continuous period of not less than 12 months.

 

2.19 “Dividend Equivalent Right” means a right, granted to a Grantee pursuant to
Section 14, to receive cash, Shares, other Awards, or other property equal in
value to dividends or other periodic payments paid or made with respect to a
specified number of Shares.

 

2.20 “Employee” means, as of any date of determination, an employee (including
an officer) of the Company or an Affiliate.

 

2.21 “Effective Date” means May 8, 2013.

 

2.22 “Exchange Act” means the Securities Exchange Act of 1934, as amended, as
now in effect or as hereafter amended, and any successor thereto.

 

2.23         “Fair Market Value” means the fair market value of a Share for
purposes of the Plan, which will be determined as of any Determination Date as
follows:

 

(a) If on such Determination Date the Shares are listed on a Stock Exchange or
are publicly traded on another established securities market (a “Securities
Market”), the Fair Market Value of a Share will be the closing price of the
Share on such Determination Date as reported on such Stock Exchange or such
Securities Market; provided that if there is no such reported closing price, the
Fair Market Value will be the mean between the highest bid and lowest asked
prices or between the high and low sale prices on such Determination Date;
provided further, that if there is more than one such Stock Exchange or
Securities Market, the Committee will designate the appropriate Stock Exchange
or Securities Market for purposes of the Fair Market Value determination.  If
there is no such reported closing price on such Determination Date, the Fair
Market Value of a Share will be the closing price of the Share on the next
preceding day on which any sale of Shares were reported on such Stock Exchange
or such Securities Market.

 

3

--------------------------------------------------------------------------------



 

(b) If on such Determination Date the Shares are not listed on a Stock Exchange
or publicly traded on a Securities Market, the Fair Market Value of a Share will
be the value of the Share on such Determination Date as determined by the
Committee by the reasonable application of a reasonable valuation method, in a
manner consistent with Code Section 409A.

 

Notwithstanding this Section 2.23 or Section 19.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 19.3, the Fair Market Value will be determined by the Committee in
good faith using any reasonable method as it deems appropriate, to be applied
consistently with respect to Grantees; provided that the Committee shall
determine the Fair Market Value of Shares due in connection with sales, by or on
behalf of a Grantee, of such Shares subject to an Award to pay the Option Price
and/or any tax withholding obligation on the same date on which such Shares may
first be sold pursuant to the terms of the applicable Award Agreement (including
broker-assisted cashless exercises of Options, as described in Section 13.3, and
sell-to-cover transactions) in any manner consistent with applicable provisions
of the Code, including but not limited to using the sale price of such Shares on
such date (or if sales of such Shares are effectuated at more than one sale
price, the weighted average sale price of such Shares on such date) as the Fair
Market Value of such Shares, so long as such Grantee has provided the Company,
or its designee or agent, with advance written notice of such sale.

 

2.24 “Family Member” means, with respect to any Grantee as of any date of
determination, (a) a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of such Grantee; (b) any person
sharing such Grantee’s household (other than a tenant or employee); (c) a trust
in which any one or more of the persons specified in clauses (a) and (b) above
own more than 50% of the beneficial interest; (d) a foundation in which any one
or more of the persons specified in clauses (a) and (b) above (or such Grantee)
control the management of assets; and (e) any other entity in which one or more
of the persons specified in clauses (a) and (b) above (or such Grantee) own more
than 50% of the voting interests.

 

2.25 “Full Value Award” means an Award other than an Option, a SAR, an AO LTIP
Unit, or another Award that does not deliver the full value at grant thereof of
the underlying Shares or Partnership Units.

 

2.26 “Grant Date” means, as determined by the Committee, the latest to occur of
(a) the date as of which the Committee approves the Award, (b) the date on which
the recipient of an Award first becomes eligible to receive an Award under
Section 6, or (c) such subsequent date specified by the Committee in the
corporate action approving the Award.

 

2.27 “Grantee” means a person who receives or holds an Award under the Plan.

 

2.28 “Incentive Share Option” means an “incentive share option” within the
meaning of Code Section 422, or the corresponding provision of any subsequently
enacted tax statute.

 

2.29 “Limited Partnership” means Kite Realty Group, L.P., a Delaware limited
partnership.

 

2.30 “Limited Partnership Agreement” means the Limited Partnership’s Amended and
Restated Agreement of Limited Partnership, as amended and/or restated from time
to time.

 

4

--------------------------------------------------------------------------------



 

2.31 “LTIP Unit” will have the meaning set forth in the Limited Partnership
Agreement.

 

2.32 “Nonqualified Share Option” means an Option that is not an Incentive Share
Option.

 

2.33 “Option” means an option to purchase one or more Shares at a specified
Option Price awarded to a Grantee pursuant to Section 8.

 

2.34 “Option Price” means the exercise price for each Share subject to an
Option.

 

2.35 “Other Agreement” will have the meaning set forth in Section 16.

 

2.36 “Other Equity-Based Award” means an Award representing a right or other
interest that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, other than an
Option, a Share Appreciation Right, a Restricted Share, a Restricted Share Unit,
a Deferred Share Unit, an Unrestricted Share, or a Dividend Equivalent Right.

 

2.37 “Outside Trustee” means a member of the Board who is not an Employee.

 

2.38 “Parachute Payment” will have the meaning set forth in Section 16(a).

 

2.39 “Partnership Unit” will have the meaning set forth in the Limited
Partnership Agreement.

 

2.40 “Performance-Based Award” means an Award made subject to the achievement of
performance goals (as provided in Section 15) over a Performance Period
specified by the Committee.

 

2.41 “Performance Measures” means performance criteria on which performance
goals under Performance-Based Awards are based.

 

2.42 “Performance Period” means the period of time during which the performance
goals under Performance-Based Awards must be met to determine the degree of
payout and/or vesting with respect to any such Performance-Based Awards.

 

2.43 “Plan” means this Kite Realty Group Trust 2013 Equity Incentive Plan, as
amended and/or restated from time to time.

 

2.44 “Prior Plan” means the Kite Realty Group Trust 2004 Equity Incentive Plan.

 

2.45 “Prior Plan Effective Date” means July 23, 2004, the date on which the
Prior Plan was approved by the Board.

 

2.46 “Restricted Period” will have the meaning set forth in Section 10.2.

 

2.47 “Restricted Share” means a Share awarded to a Grantee pursuant to
Section 10.

 

2.48 “Restricted Share Unit” or “Share Unit” (as referred to in the Prior Plan)
means a bookkeeping entry representing the equivalent of one Share awarded to a
Grantee pursuant to Section 10.

 

2.49 “SAR Price” will have the meaning set forth in Section 9.1.

 

5

--------------------------------------------------------------------------------



 

2.50 “Securities Act” means the Securities Act of 1933, as amended, as now in
effect or as hereafter amended, and any successor thereto.

 

2.51 “Service” means service qualifying a Grantee as a Service Provider to the
Company or an Affiliate.  Unless otherwise provided in the applicable Award
Agreement, a Grantee’s change in position or duties will not result in
interrupted or terminated Service, so long as such Grantee continues to be a
Service Provider to the Company or an Affiliate.  Subject to the preceding
sentence, any determination by the Committee whether a termination of Service
will have occurred for purposes of the Plan will be final, binding, and
conclusive. If a Service Provider’s employment or other service relationship is
with an Affiliate and the applicable entity ceases to be an Affiliate, a
termination of Service will be deemed to have occurred when such entity ceases
to be an Affiliate, unless the Service Provider transfers his or her employment
or other service relationship to the Company or any other Affiliate.

 

2.52 “Service Provider” means (a) an Employee, director, or trustee of the
Company or an Affiliate, or (b) a consultant or adviser to the Company or an
Affiliate (i) who is a natural person, (ii) who provides bona fide services to
the Company or an Affiliate, and (iii) whose services are not in connection with
the Company’s offer or sale of securities in a capital-raising transaction and
do not directly or indirectly promote or maintain a market for the Company’s
Shares.

 

2.53 “Share” means the common shares of beneficial interest, par value $0.01 per
share, of the Company or any security that Shares may be changed into or for
which Shares may be exchanged as provided in Section 18.1.

 

2.54 “Share Limit” will have the meaning set forth in Section 4.1.

 

2.55 “Share Appreciation Right” or “SAR” means a right granted to a Grantee
pursuant to Section 9.

 

2.56 “Stock Exchange” means the New York Stock Exchange or another established
national or regional stock exchange.

 

2.57 “Subsidiary” means any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, 50% or more of the total combined voting power of all classes of
shares, membership interests, or other ownership interests of any class or kind
ordinarily having the power to vote for the directors, trustees, managers, or
other voting members of the governing body of such corporation or non-corporate
entity; provided that for purposes of Incentive Share Options, “Subsidiary”
means any “subsidiary corporation” of the Company within the meaning of Code
Section 424(f).  In addition, any other entity may be designated by the
Committee as a Subsidiary; provided that (a) such entity could be considered as
a subsidiary according to U.S. generally accepted accounting principles, and
(b) in the case of an Award of an Option or a Share Appreciation Right, such
Award would be considered to be granted in respect of “service recipient stock”
under Code Section 409A.

 

2.58 “Substitute Award” means an Award granted under the Plan in substitution
for outstanding awards previously granted under a compensatory plan of a
business entity acquired or to be acquired by the Company or an Affiliate or
with which the Company or an Affiliate has combined or will combine.

 

6

--------------------------------------------------------------------------------



 

2.59 “Ten Percent Shareholder” means a natural person who owns more than ten
percent of the total combined voting power of all classes of outstanding voting
securities of the Company, the Company’s parent (if any) or any of the Company’s
Subsidiaries.  In determining share ownership, the attribution rules of Code
Section 424(d) will be applied.

 

2.60 “Unrestricted Share” will have the meaning set forth in Section 11.

 

3.                    PLAN ADMINISTRATION

 

3.1                          Committee.

 

3.1.1                     Powers and Authorities.

 

The Committee will administer the Plan and will have such powers and authorities
related to the administration of the Plan as are consistent with the Company’s
certificate of incorporation and bylaws and Applicable Laws. Without limiting
the generality of the foregoing, the Committee will have full power and
authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and will have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and conditions of the
Plan that the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award or any Award Agreement. All such actions
and determinations will be made by (a) the affirmative vote of a majority of the
members of the Committee present at a meeting at which a quorum is present, or
(b) the unanimous consent of the members of the Committee executed in writing or
evidenced by electronic transmission in accordance with the Company’s
certificate of incorporation and bylaws and Applicable Laws. Unless otherwise
expressly determined by the Board, the Committee will have the authority to
interpret and construe all provisions of the Plan, any Award and any Award
Agreement, and any such interpretation or construction, and any other
determination contemplated to be made under the Plan or any Award Agreement, by
the Committee will be final, binding and conclusive whether or not expressly
provided for in any provision of the Plan, such Award or such Award Agreement.

 

In the event that the Plan, any Award, or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
constituted in accordance with this Section 3.1 if the Board has delegated the
power and authority to do so to such Committee.

 

Notwithstanding any provision of the Plan to the contrary, the Committee will
not take any action or grant any Awards under the Plan that could cause the
Company to fail to qualify as a real estate investment trust for federal income
tax purposes.

 

3.1.2                     Composition of Committee.

 

The Committee will be a committee composed of not fewer than two trustees of the
Company designated by the Board to administer the Plan. Each member of the
Committee will be (a) a “Non-Employee Director” within the meaning of Rule 16b-3
under the Exchange Act, and (b) an “independent director” in accordance with the
rules of any Stock Exchange or Securities Market on which the Shares are listed
or publicly traded; provided that any action taken by the Committee will be
valid and effective whether or not members of the Committee at the time of such
action are later determined not to have satisfied the requirements for
membership set forth in this Section 3.1.2 or otherwise provided in any charter
of the

 

7

--------------------------------------------------------------------------------



 

Committee. Without limiting the generality of the foregoing, the Committee may
be the Compensation Committee of the Board or a subcommittee thereof if the
Compensation Committee of the Board or such subcommittee satisfies the foregoing
requirements.

 

3.1.3                     Other Committees.

 

The Board also may appoint one or more committees of the Board, each composed of
one or more trustees of the Company who need not be Outside Trustees, which
committee may administer the Plan with respect to Grantees who are not
“officers” as defined in Rule 16a-1(f) under the Exchange Act or trustees of the
Company, may grant Awards under the Plan to such Grantees, and may determine all
terms of such Awards, subject to the requirements of Rule 16b-3 under the
Exchange Act, and the rules of any Stock Exchange or Securities Market on which
the Shares are listed or publicly traded.

 

3.2                          Board.

 

The Board from time to time may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
will determine, consistent with the Company’s certificate of incorporation and
bylaws and Applicable Laws.

 

3.3                          Terms of Awards.

 

3.3.1                     Committee Authority.

 

Subject to the other terms and conditions of the Plan, the Committee will have
full and final authority to:

 

(a) designate Grantees;

 

(b) determine the type or types of Awards to be made to a Grantee;

 

(c) determine the number of Shares to be subject to an Award;

 

(d) establish the terms and conditions of each Award (including the Option Price
of any Option, the SAR Price of any SAR, the exercise price of any AO LTIP Unit
or the purchase price for Restricted Shares), the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the Shares subject to
the Award, the treatment of an Award in the event of a Corporate Transaction
(subject to applicable agreements), and any terms or conditions that may be
necessary to qualify Options as Incentive Share Options;

 

(e) accelerate the exercisability or vesting of an Award or a portion thereof;

 

(f) prescribe the form of each Award Agreement evidencing an Award;

 

(g) subject to the limitation on repricing in Section 3.4, amend, modify or
supplement the terms of any outstanding Award, which authority will include the
authority, in order to effectuate the purposes of the Plan but without amending
the Plan, to make Awards or to modify outstanding Awards made to eligible
natural persons who are foreign nationals or are natural persons who are
employed outside the United States to reflect differences in local law, tax
policy, or custom; provided that, notwithstanding the foregoing, no amendment,
modification or

 

8

--------------------------------------------------------------------------------



 

supplement of the terms of any outstanding Award will, without the consent of
the Grantee thereof, impair such Grantee’s rights under such Award; and

 

(h) make Substitute Awards.

 

3.3.2                     Forfeiture; Recoupment.

 

The Committee may reserve the right in an Award Agreement to cause a forfeiture
of the gain realized by a Grantee with respect to an Award under such Award
Agreement on account of actions taken by, or failed to be taken by, such Grantee
in violation or breach of or in conflict with any (a) employment agreement,
(b) non-competition agreement, (c) agreement prohibiting solicitation of
Employees or clients of the Company or an Affiliate, (d) confidentiality
obligation with respect to the Company or an Affiliate, (e) Company policy or
procedure, (f) other agreement, or (g) any other obligation of such Grantee to
the Company or an Affiliate, as and to the extent specified in such Award
Agreement. If the Grantee of an outstanding Award is an Employee of the Company
or an Affiliate and such Grantee’s Service is terminated for Cause, the
Committee may annul such Grantee’s outstanding Award as of the date of the
Grantee’s termination of Service for Cause.

 

Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Grantee to the Company (i) to the extent set forth in this Plan or an
Award Agreement or (ii) to the extent the Grantee is, or in the future becomes,
subject to (A) any Company or Affiliate “clawback” or recoupment policy that is
adopted to comply with the requirements of any Applicable Laws, or (B) any
Applicable Laws which impose mandatory recoupment, under circumstances set forth
in such Applicable Laws.

 

3.4                          No Repricing.

 

Except in connection with a corporate transaction involving the Company
(including any share dividend, distribution (whether in the form of cash,
Shares, other securities, or other property), share split, extraordinary cash
dividend, recapitalization, change in control, Corporate Transaction,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities or similar transaction),
the Company may not, without obtaining shareholder approval: (a) amend the terms
of outstanding Options, SARs, or AO LTIP Units to reduce the Option Price of
such outstanding Options, the SAR Price of such outstanding SARs, or the
exercise price of such outstanding AO LTIP Units; (b) cancel outstanding
Options, SARs, or AO LTIP Units in exchange for or substitution of Options,
SARs, or AO LTIP Units with an Option Price, SAR Price, or exercise price, as
applicable, that is less than the Option Price, SAR Price, or exercise price of
the original Options, SARs, or AO LTIP Units; (c) cancel outstanding Options,
SARs, or AO LTIP Units with an Option Price, SAR Price, or exercise price, as
applicable, above the current share price in exchange for cash or other
securities; or (d) take any other action that is treated as a repricing under
U.S. generally accepted accounting principles.

 

3.5                          Issuance of Partnership Units: Options.

 

(a) Issuance of Partnership Units and Capital Account Adjustments. Upon the
exercise of an Option, the Limited Partnership will issue to the Company a
number of Partnership Units equal to (i) the number of Shares issued to the
Grantee, divided by (ii) the Conversion Factor. The Company’s capital account in
the Limited Partnership will be credited

 

9

--------------------------------------------------------------------------------



 

with an amount equal to the aggregate Fair Market Value of the Shares issued
upon exercise of the Option.

 

(b) Cash Contributions by the Company. Upon exercise of an Option, the Company
will contribute to the Limited Partnership an amount of cash equal to the
aggregate Option Price paid by the Grantee for the Shares issued upon exercise,
regardless of whether the Grantee pays the Option Price in cash, Shares, or a
combination thereof; provided that, if the Grantee pays with Shares, the Company
will have the right to cancel the Shares received, in which event Partnership
Units held by the Company in an amount equal to the Shares canceled multiplied
by the Conversion Factor will be canceled by the Limited Partnership. The
Company’s contribution of cash to the Limited Partnership pursuant to the
preceding sentence will not be treated as a contribution to capital and the
Company’s capital account in the Limited Partnership will not be credited with
the amount of cash so contributed.

 

(c) Fractional Share Cash Reimbursements by the Limited Partnership. The Limited
Partnership will reimburse the Company for any cash paid with respect to a
fractional Share upon the surrender of an Option in accordance with the Plan. 
Such reimbursement will be treated as the reimbursement of an expense incurred
by the Company on behalf of the Limited Partnership, will not be treated as a
distribution by the Limited Partnership to the Company, and will not reduce the
Company’s capital account in the Limited Partnership.

 

3.6                          Issuance of Partnership Units: Restricted Shares
and Unrestricted Shares.

 

Upon the grant of Restricted Shares and Unrestricted Shares, the Limited
Partnership will issue to the Company a corresponding number of Partnership
Units equal to (a) the number of Shares awarded to the Grantee pursuant to the
corresponding Award, divided by (b) the Conversion Factor, which Partnership
Units are subject to the same restrictions or conditions as those applicable to
the corresponding Award.  Upon the lapse of restrictions or payment of the
Award, as applicable, the restrictions applicable to the corresponding
restricted Partnership Units referred to in this Section 3.6 also will lapse. 
The Company’s capital account in the Limited Partnership will be adjusted, as
appropriate, to reflect the issuance of Shares, and such capital account also
will be adjusted, as appropriate, in the event that the Shares subject to the
Award are forfeited or the restrictions on the Award lapse.

 

3.7                          Issuance of Partnership Units: Other Awards.

 

Upon the payment of Restricted Share Units, Deferred Share Units, SARs payable
in Shares or Awards other than Options, Restricted Shares and Unrestricted
Shares that are payable in Shares, and upon the conversion of AO LTIP Units and
LTIP Units into Shares, the Limited Partnership will issue to the Company a
corresponding number of Partnership Units equal to (a) the number of Shares
payable to the Grantee pursuant to the corresponding Award, divided by (b) the
Conversion Factor, which Partnership Units are subject to the same restrictions
or conditions as those applicable to the corresponding Award.  The Company’s
capital account in the Limited Partnership will be adjusted, as appropriate, to
reflect the issuance of Shares, and such capital account also will be adjusted
to reflect the issuance of Shares.

 

3.8                          Deferral Arrangement.

 

The Committee may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may

 

10

--------------------------------------------------------------------------------



 

establish, which may include provisions for the payment or crediting of interest
or Dividend Equivalent Rights and, in connection therewith, provisions for
converting such credits into Deferred Share Units; provided that no Dividend
Equivalent Rights may be granted in connection with, or related to, an Award of
Options or SARs.  Any such deferrals will be made in a manner that complies with
Code Section 409A, including, if applicable, with respect to when a “separation
from service” (as defined for purposes of Code Section 409A) occurs.

 

3.9                          No Liability.

 

No member of the Board or the Committee will be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement. Notwithstanding any provision of the Plan to the contrary, neither
the Company, an Affiliate, the Board, the Committee, nor any person acting on
behalf of the Company, an Affiliate, the Board, or the Committee will be liable
to any Grantee or to the estate or beneficiary of any Grantee or to any other
holder of an Award under the Plan by reason of any acceleration of income, or
any additional tax (including any interest and penalties), asserted by reason of
the failure of an Award to satisfy the requirements of Code Section 422 or Code
Section 409A or by reason of Code Section 4999, or otherwise asserted with
respect to the Award; provided that this Section 3.9 shall not affect any of the
rights or obligations set forth in an applicable agreement between the Grantee
and the Company or an Affiliate.

 

3.10                   Registration; Share Certificates.

 

Notwithstanding any provision of the Plan to the contrary, the ownership of the
Shares issued under the Plan may be evidenced in such a manner as the Committee,
in its sole discretion, deems appropriate, including by book-entry or direct
registration (including transaction advices) or the issuance of one or more
share certificates.

 

4.                    SHARES SUBJECT TO THE PLAN

 

4.1                          Number of Shares Available for Awards.

 

Subject to such additional Shares as will be available for issuance under the
Plan pursuant to Section 4.2, and subject to adjustment pursuant to Section 18,
(a) as of the Effective Date, the maximum number of Shares reserved for issuance
under the Plan will be equal to the sum of (i) 6,000,000 Shares, plus (ii) the
number of Shares available for future awards under the Prior Plan as of the
Effective Date, plus (iii) the number of Shares related to awards outstanding
under the Prior Plan as of the Effective Date that thereafter terminate by
expiration or forfeiture, cancellation, or otherwise without the issuance of
such Shares and become available for issuance under the Plan (the “2013 Plan
Shares”), and (b) as of the Amendment Date, an additional 3,000,000 Shares shall
be reserved for issuance under the Plan (the “Amended 2013 Plan Shares,”
together with the 2013 Plan Shares, the “Share Limit”).  Such Shares may be
authorized and unissued Shares or treasury Shares or any combination of the
foregoing, as may be determined from time to time by the Board or by the
Committee.  Any of the Shares available for issuance under the Plan may be used
for any type of Award under the Plan, and any or all of the Shares available for
issuance under the Plan will be reserved for issuance pursuant to Incentive
Share Options.

 

11

--------------------------------------------------------------------------------



 

4.2                          Adjustments in Authorized Shares.

 

In connection with mergers, reorganizations, separations, or other transactions
to which Code Section 424(a) applies, the Committee will have the right to cause
the Company to assume awards previously granted under a compensatory plan by
another business entity that is a party to such transaction and/or to grant
Substitute Awards under the Plan for such awards. Assumed awards shall not, but
Substitute Awards shall, reduce the number of Shares otherwise available for
issuance under the Plan, and shares available for issuance under a
shareholder-approved plan of a business entity that is a party to such
transaction (as appropriately adjusted, if necessary, to reflect such
transaction) may be used for Awards under the Plan and shall not reduce the
number of Shares otherwise available for issuance under the Plan, subject to
applicable rules of any Stock Exchange or Securities Market on which the Shares
are listed or publicly traded.

 

4.3                          Share Usage.

 

(a) Shares subject to, or which could be issued in respect of, an Award will be
counted as used as of the Grant Date.

 

(b) Any Shares that are subject to, or which could be issued in respect to,
Awards granted shall be counted against the 2013 Plan Shares as one Share for
every one Share subject to, or which could be issued in respect of, such Award. 
Subject to Section 12.3, (i) any Shares that are subject to, or which could be
issued in respect of, Awards other than Full Value Awards shall be counted
against the Amended 2013 Plan Shares as 1/5.35 Share for every one Share subject
to, or which could be issued in respect of, such Award, and (ii) any Shares that
are subject to, or which could be issued in respect of, Full Value Awards shall
be counted against the Amended 2013 Plan Shares as one Share for every one Share
subject to, or which could be issued in respect of, such Award.  With respect to
SARs, the number of Shares subject to an Award of SARs shall be counted against
the Share Limit under the Plan regardless of the number of Shares actually
issued to settle such SARs upon exercise.  At least the target number of Shares
issuable under a Performance-Based Award will be counted against the Share Limit
as of the Grant Date, but such number will be adjusted to equal the actual
number of Shares issued upon settlement of the Performance-Based Award to the
extent different from such number of Shares.

 

(c) Notwithstanding anything to the contrary in Section 4.1, any Shares related
to Awards under the Plan or the Prior Plan that thereafter terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
Shares will be available again for issuance under the Plan, in the same amount
as such Shares were counted against the Share Limit.

 

(d) The number of Shares available for issuance under the Plan will not be
increased by the number of Shares (i) tendered or withheld or subject to an
Award granted under the Plan or the Prior Plan surrendered in connection with
the purchase of Shares upon exercise of an Option as provided in Section 13.2,
(ii) deducted or delivered from payment of an Award granted under the Plan or
the Prior Plan in connection with the Company’s tax withholding obligations as
provided in Section 19.3, (iii) purchased by the Company with proceeds from
Option exercises, or (iv) subject to a SAR granted under the Plan or the Prior
Plan that is settled in Shares that were not issued upon the net settlement or
net exercise of such SAR.

 

12

--------------------------------------------------------------------------------



 

5.                    EFFECTIVE DATE; TERM; AMENDMENT AND TERMINATION

 

5.1                          Effective Date; Term.

 

The Prior Plan was effective as of the Prior Plan Effective Date, and the Plan,
which amended and restated the Prior Plan, was originally effective as of the
Effective Date.  The Plan, as amended and restated, will become effective as of
the Amendment Date, subject to approval of the Plan, as amended and restated, by
the Company’s shareholders.  Upon approval of the Plan, as amended and restated,
by the Company’s shareholders, all Awards made under the Plan on or after the
Amendment Date shall be fully effective as if the shareholders of the Company
had approved the Plan on the Amendment Date.  If the shareholders do not approve
the Plan, as amended and restated, any Awards made under the Plan, as amended
and restated, on or after the Amendment Date shall not be exercisable,
settlable, or deliverable until such approval is obtained in the future, except
to the extent such Awards could have otherwise been made under the Plan prior to
its amendment and restatement.  Subject to approval of the Plan, as amended and
restated, by the Company’s shareholders, Awards granted under the Plan prior to
the Amendment Date will become subject to the terms of the Plan, as amended and
restated, except to the extent that the terms and conditions of such Awards are
inconsistent with the terms and conditions of the Plan, as amended and restated,
in which case the terms and conditions of such Awards will continue to govern.

 

The Plan shall terminate on the first to occur of (a) 11:59 pm ET on the day
before the tenth anniversary of the Amendment Date, (b) the date determined in
accordance with Section 5.2, and (c) the date determined in accordance with
Section 18.3.  No Awards may be granted after termination of the Plan, and upon
such termination of the Plan, all then-outstanding Awards shall continue to have
full force and effect in accordance with the provisions of the terminated Plan
and the applicable Award Agreement (or other documents evidencing such Awards).

 

5.2                          Amendment and Termination.

 

The Board may, at any time and from time to time, amend or suspend the Plan;
provided that, with respect to Awards theretofore granted under the Plan, no
amendment or suspension of the Plan shall, without the consent of the Grantee,
materially impair the rights or obligations under any such Award.  The
effectiveness of any amendment to the Plan shall be contingent on approval of
such amendment by the Company’s shareholders to the extent provided by the Board
or required by Applicable Laws; provided that no amendment shall be made to the
no-repricing provisions of Section 3.4, the Option Price provisions of
Section 8.1, or the SAR Price provisions of Section 9.1 without the approval of
the Company’s shareholders.  The Board may, at any time, terminate the Plan;
provided that, with respect to Awards theretofore granted under the Plan, no
termination of the Plan shall, without the consent of the Grantee, materially
impair the rights or obligations under any such Award.  Notwithstanding anything
to the contrary in the Plan, if there is a change in applicable tax law such
that AO LTIP Units or LTIP Units become taxable to the holder of such units as
ordinary income, the Limited Partnership, at any time at the election of the
general partner of the Limited Partnership, may cause the AO LTIP Units and LTIP
Units to be restructured and/or substituted for other awards in a way that
permits a tax deduction to the Limited Partnership or the Company while
preserving substantially similar pre-tax economics to the holder of such units.

 

13

--------------------------------------------------------------------------------



 

6.                    AWARD ELIGIBILITY AND LIMITATIONS

 

6.1                          Eligible Grantees.

 

Subject to this Section 6, Awards may be made under the Plan to (i) any Service
Provider, as the Committee will determine and designate from time to time and
(ii) any other individual whose participation in the Plan is determined to be in
the best interests of the Company by the Committee.

 

6.2                          Limitation on Shares Subject to Awards and Cash
Awards.

 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act:

 

(a) the maximum number of Shares subject to, or which could be issued in respect
of, Options, SARs or AO LTIP Units that may be granted under the Plan in a
calendar year to any person eligible for an Award under Section 6 is 2,000,000
Shares;

 

(b) the maximum number of Shares that may be granted under the Plan subject to,
or which could be issued in respect of, Full Value Awards, in a calendar year to
any person eligible for an Award under Section 6 is 1,000,000 Shares; and

 

(c) the maximum amount that may be paid as a cash-settled Performance-Based
Award for a Performance Period of 12 months or less to any person eligible for
an Award will be $2 million dollars and the maximum amount that may be paid as a
cash-settled Performance-Based Award for a Performance Period of greater than
12 months to any person eligible for an Award will be $5 million dollars.

 

The limitations in this Section 6.2 are subject to adjustment as provided in
Section 18.

 

6.3                          Stand-Alone, Additional, Tandem and Substitute
Awards.

 

Subject to Section 3.4, Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, an Affiliate, or any business entity that has been
a party to a transaction with the Company or an Affiliate, or (c) any other
right of a Grantee to receive payment from the Company or an Affiliate. Such
additional, tandem and substitute or exchange Awards may be granted at any time.
If an Award is granted in substitution or exchange for another Award, or for an
award granted under another plan of the Company, an Affiliate, or any business
entity that has been a party to a transaction with the Company or an Affiliate,
the Committee will require the surrender of such other Award or award under such
other plan in consideration for the grant of such substitute or exchange Award.
In addition, Awards may be granted in lieu of cash compensation, including in
lieu of cash payments under other plans of the Company or an Affiliate.
Notwithstanding Section 8.1 and Section 9.1, but subject to Section 3.4, the
Option Price of an Option or the SAR Price of a SAR that is a Substitute Award
may be less than 100% of the Fair Market Value of a Share on the original Grant
Date; provided that such Option Price or SAR Price is determined in accordance
with the principles of Code Section 424 for any Incentive Share Option and
consistent with Code Section 409A for any other Option or SAR.

 

14

--------------------------------------------------------------------------------



 

7.                    AWARD AGREEMENT

 

Each Award granted pursuant to the Plan will be evidenced by an Award Agreement,
which will be in such form or forms as the Committee will from time to time
determine. Award Agreements utilized under the Plan from time to time or at the
same time need not contain similar provisions, but will be consistent with the
terms of the Plan. Each Award Agreement evidencing an Option will specify
whether such Option is intended to be a Nonqualified Share Option or an
Incentive Share Option, and, in the absence of such specification, such Option
will be deemed to constitute a Nonqualified Share Option. In the event of any
inconsistency between the Plan and an Award Agreement, the provisions of the
Plan shall control.

 

8.                    TERMS AND CONDITIONS OF OPTIONS

 

8.1                          Option Price.

 

The Option Price of each Option will be fixed by the Committee and stated in the
Award Agreement evidencing such Option. Except in the case of Substitute Awards,
the Option Price of each Option will be at least the Fair Market Value of one
Share on the Grant Date; provided that in the event that a Grantee is a Ten
Percent Shareholder, the Option Price of an Option granted to such Grantee that
is intended to be an Incentive Share Option will be not less than 110% of the
Fair Market Value of one Share on the Grant Date. In no case will the Option
Price of any Option be less than the par value of a Share.

 

8.2                          Vesting.

 

Subject to Sections 8.3 and 18.3, each Option granted under the Plan will become
exercisable at such times and under such conditions as the Committee determines
and states in the Award Agreement, in another agreement with the Grantee or
otherwise in writing; provided that no Option will be granted to a person who is
entitled to overtime under Applicable Laws that will vest or be exercisable
within a six-month period starting on the Grant Date.

 

8.3                          Term.

 

Each Option granted under the Plan will terminate, and all rights to purchase
Shares under the Option will cease, on the day before the tenth anniversary of
the Grant Date of such Option, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Committee
and stated in the Award Agreement relating to such Option; provided that in the
event that the Grantee is a Ten Percent Shareholder, an Option granted to such
Grantee that is intended to be an Incentive Share Option shall terminate, and
all rights to purchase Shares thereunder shall cease, on the day before the
fifth anniversary of the Grant Date of such Option; provided further, that, to
the extent deemed necessary or appropriate by the Committee to reflect
differences in local law, tax policy, or custom with respect to any Option
granted to a Grantee who is a Service Provider who is employed or providing
services outside the United States, such Option may terminate, and all rights to
purchase Shares under the option may cease, upon the expiration of such period
longer than ten years from the Grant Date of such Option as the Committee will
determine.  If on the day preceding the date on which a Grantee’s Option would
otherwise terminate, the Fair Market Value of the Shares underlying a Grantee’s
Option is greater than the Option Price for such Option, the Company will, prior
to the termination of such Option and without any action being taken on the part
of the Grantee, consider such Option to have been exercised by the Grantee. The
Company will

 

15

--------------------------------------------------------------------------------



 

deduct from the Shares deliverable to the Grantee upon such exercise the number
of Shares necessary to satisfy payment of the Option Price and all withholding
obligations.

 

8.4                          Termination of Service.

 

Each Award Agreement with respect to the grant of an Option will set forth the
extent to which the Grantee, if at all, will have the right to exercise such
Option following termination of the Grantee’s Service. Such conditions will be
determined in the sole discretion of the Committee, need not be uniform among
all Options issued pursuant to the Plan, and may reflect distinctions based on
the reasons for termination of Service.

 

8.5                          Limitations on Exercise of Option.

 

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, after the occurrence of an event referred to in
Section 18 that results in the termination of such Option.

 

8.6                          Method of Exercise.

 

Subject to Section 12 and Section 19.3, an Option that is exercisable may be
exercised by the Grantee’s delivery to the Company or its designee or agent of
notice of exercise on any business day, at the Company’s principal office or the
office of such designee or agent, on the form specified by the Company and in
accordance with any additional procedures specified by the Committee. Such
notice will specify the number of Shares with respect to which such Option is
being exercised and will be accompanied by payment in full of the Option Price
of the Shares for which such Option is being exercised plus the amount, if any,
of federal and/or other taxes that the Company may, in its discretion, be
required to withhold with respect to the exercise of such Option.

 

8.7                          Rights of Holders of Options.

 

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
person holding or exercising an Option will have none of the rights of a
shareholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the Shares subject to such Option, to
direct the voting of the Shares subject to such Option, or to receive notice of
any meeting of the Company’s shareholders) until the Shares subject to the
Option are fully paid and issued to such Grantee or other person. Except as
provided in Section 18, no adjustment will be made for dividends, distributions,
or other rights with respect to any Shares subject to an Option for which the
record date is prior to the date of issuance of such Shares.

 

8.8                          Delivery of Shares.

 

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect to the Option, such Grantee will be entitled to
receive evidence of such Grantee’s ownership of the Shares subject to the
Option, consistent with Section 3.10.

 

8.9                          Transferability of Options.

 

Except as provided in Section 8.10, during the lifetime of a Grantee of an
Option, only such Grantee (or, in the event of such Grantee’s legal incapacity
or incompetency, such Grantee’s guardian or legal representative) may exercise
the Option. Except as provided in

 

16

--------------------------------------------------------------------------------



 

Section 8.10, no Option will be assignable or transferable for value by the
Grantee to whom it is granted, other than by will or the laws of descent and
distribution.

 

8.10                   Family Transfers.

 

If authorized in the applicable Award Agreement or by the Committee, in its sole
discretion, a Grantee may transfer, not for value, all or part of an Option that
is not an Incentive Share Option to any Family Member. For the purpose of this
Section 8.10, a transfer “not for value” is a transfer that is (a) a gift, (b) a
transfer under a domestic relations order in settlement of marital property
rights or (c) unless Applicable Laws do not permit such transfer, a transfer to
an entity in which more than 50% of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in such entity.
Following a transfer under this Section 8.10, any such Option will continue to
be subject to the same terms and conditions as were applicable immediately prior
to such transfer, and the Shares acquired pursuant to such Option will be
subject to the same restrictions with respect to transfers of such Shares as
would have applied to the Grantee of the Option. Subsequent transfers of
transferred Options will be prohibited except to Family Members of the original
Grantee in accordance with this Section 8.10 or by will or the laws of descent
and distribution. The provisions of the applicable Award Agreement relating to
termination of Service will continue to be applied with respect to the original
Grantee of the Option, following which such Option will be exercisable by the
transferee only to the extent, and for the periods specified, in the applicable
Award Agreement.

 

8.11                   Limitations on Incentive Share Options.

 

An Option will constitute an Incentive Share Option only (a) if the Grantee of
such Option is an Employee of the Company or any corporate Subsidiary, (b) to
the extent specifically provided in the related Award Agreement, (c) to the
extent that the aggregate Fair Market Value (determined at the time such Option
is granted) of the Shares with respect to which all Incentive Share Options held
by such Grantee become exercisable for the first time during any calendar year
(under the Plan and all other plans of the Company and its Affiliates) does not
exceed $100,000, (d) to the extent such Option fulfills all other requirements
under Code Section 422, and (e) if the Plan, as amended and restated, is
approved by the Company’s shareholders within one year of the Amendment Date. 
Except to the extent provided in the regulations under Code Section 422, this
limitation will be applied by taking Options into account in the order in which
they were granted.

 

8.12                   Notice of Disqualifying Disposition.

 

If any Grantee makes any disposition of Shares issued pursuant to the exercise
of an Incentive Share Option under the circumstances provided in Code
Section 421(b) (relating to certain disqualifying dispositions), such Grantee
will notify the Company of such disposition within ten days of such disposition.

 

9.                    TERMS AND CONDITIONS OF SHARE APPRECIATION RIGHTS

 

9.1                          Right to Payment and SAR Price.

 

A SAR will confer on the Grantee to whom it is granted a right to receive, upon
exercise of the SAR, the excess of (a) the Fair Market Value of one Share on the
date of exercise over (ii) the per share strike price of such SAR (the “SAR
Price”) as determined by the Committee. The Award Agreement for a SAR will
specify the SAR Price, which will be no less than the Fair

 

17

--------------------------------------------------------------------------------



 

Market Value of one Share on the Grant Date of such SAR. SARs may be granted in
tandem with all or part of an Option granted under the Plan or at any subsequent
time during the term of such Option, in combination with all or any part of any
other Award or without regard to any Option or other Award; provided that a SAR
that is granted in tandem with all or part of an Option will be subject to the
same term (i.e., expire at the same time) as the related Option; provided
further, that a SAR that is granted subsequent to the Grant Date of a related
Option must have a SAR Price that is no less than the Fair Market Value of one
Share on the Grant Date of such SAR. No SAR will be granted to a person who is
entitled to overtime under Applicable Laws that will vest or be exercisable
within a six-month period starting on the Grant Date.

 

9.2                          Other Terms.

 

The Committee will determine, on the Grant Date or thereafter, the time or times
at which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future Service
requirements), the time or times at which SARs will cease to be or become
exercisable following termination of Service or upon other conditions, the
method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Shares will be delivered or deemed to be
delivered to Grantees, whether or not a SAR will be granted in tandem or in
combination with any other Award, and any and all other terms and conditions of
any SAR.

 

9.3                          Term.

 

Each SAR granted under the Plan will terminate, and all rights under the SAR
will cease, on the day before the tenth anniversary of the Grant Date of such
SAR or under such circumstances and on such date prior thereto as is set forth
in the Plan or as may be fixed by the Committee and stated in the Award
Agreement relating to such SAR.  If on the day preceding the date on which a
Grantee’s SAR would otherwise terminate, the Fair Market Value of Shares
underlying a Grantee’s SAR is greater than the SAR Price, the Company will,
prior to the termination of such SAR and without any action being taken on the
part of the Grantee, consider such SAR to have been exercised by the Grantee.

 

9.4                          Rights of Holders of SARs.

 

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
person holding or exercising a SAR shall have none of the rights of a
shareholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the Shares underlying such SAR, to
direct the voting of the Shares underlying such SAR, or to receive notice of any
meeting of the Company’s shareholders) until the Shares underlying such SAR, if
any, are issued to such Grantee or other person. Except as provided in
Section 18, no adjustment shall be made for dividends, distributions, or other
rights with respect to any Shares underlying a SAR for which the record date is
prior to the date of issuance of such Shares, if any.

 

9.5                          Transferability of SARs.

 

Except as provided in Section 9.6, during the lifetime of a Grantee of a SAR,
only the Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, such Grantee’s guardian or legal representative) may exercise such
SAR. Except as provided in Section 9.6,

 

18

--------------------------------------------------------------------------------



 

no SAR will be assignable or transferable for value by the Grantee to whom it is
granted, other than by will or the laws of descent and distribution.

 

9.6                          Family Transfers.

 

If authorized in the applicable Award Agreement or by the Committee, in its sole
discretion, a Grantee may transfer, not for value, all or part of a SAR to any
Family Member. For the purpose of this Section 9.6, a transfer “not for value”
is a transfer that is (a) a gift, (b) a transfer under a domestic relations
order in settlement of marital property rights or (c) unless Applicable Laws do
not permit such transfer, a transfer to an entity in which more than 50% of the
voting interests are owned by Family Members (and/or the Grantee) in exchange
for an interest in such entity. Following a transfer under this Section 9.6, any
such SAR will continue to be subject to the same terms and conditions as were in
effect immediately prior to such transfer, and Shares acquired pursuant to a SAR
will be subject to the same restrictions on transfers of such Shares as would
have applied to the Grantee or such SAR. Subsequent transfers of transferred
SARs will be prohibited except to Family Members of the original Grantee in
accordance with this Section 9.6 or by will or the laws of descent and
distribution.

 

10.             TERMS AND CONDITIONS OF RESTRICTED SHARES, RESTRICTED SHARE
UNITS, AND DEFERRED SHARE UNITS

 

10.1                   Grant of Restricted Shares, Restricted Share Units and
Deferred Share Units.

 

Awards of Restricted Shares, Restricted Share Units, and Deferred Share Units
may be made for consideration or for no consideration, other than the par value
of the Shares, which will be deemed paid by past Service or, if so provided in
the related Award Agreement or a separate agreement, the promise by the Grantee
to perform future Service to the Company or an Affiliate.

 

10.2                   Restrictions.

 

At the time a grant of Restricted Shares, Restricted Share Units, or Deferred
Share Units is made, the Committee may, in its sole discretion, (a) establish a
period of time (a “Restricted Period”) applicable to such Restricted Shares,
Restricted Share Units, or Deferred Share Units and (b) prescribe restrictions
in addition to or other than the expiration of the Restricted Period, including
the achievement of corporate or individual performance goals, which may be
applicable to all or any portion of such Award of Restricted Shares, Restricted
Share Units, or Deferred Share Units as provided in Section 15. Awards of
Restricted Shares, Restricted Share Units, and Deferred Share Units may not be
sold, transferred, assigned, pledged, or otherwise encumbered or disposed of
during the Restricted Period or prior to the satisfaction of any other
restrictions prescribed by the Committee with respect to such Awards.

 

10.3                   Registration; Restricted Share Certificates.

 

Pursuant to Section 3.10, to the extent that ownership of Restricted Shares is
evidenced by a book-entry registration or direct registration (including
transaction advices), such registration will be notated to evidence the
restrictions imposed on such Award of Restricted Shares under the Plan and the
applicable Award Agreement. Subject to Section 3.10 and the immediately
following sentence, the Company may issue, in the name of each Grantee to whom
Restricted Shares have been granted, share certificates representing the total
number of Restricted Shares granted to the Grantee, as soon as reasonably
practicable after the Grant

 

19

--------------------------------------------------------------------------------



 

Date of such Restricted Shares. The Committee may provide in an Award Agreement
with respect to an Award of Restricted Shares that either (a) the Secretary of
the Company will hold such share certificates for such Grantee’s benefit until
such time as such Restricted Shares are forfeited to the Company or the
restrictions applicable to the Restricted Shares lapse and such Grantee will
deliver a share power to the Company with respect to each share certificate, or
(b) such share certificates will be delivered to such Grantee; provided that
such share certificates will bear legends that comply with applicable securities
laws and regulations and make appropriate reference to the restrictions imposed
on such Award of Restricted Shares under the Plan and such Award Agreement.

 

10.4                   Rights of Holders of Restricted Shares.

 

Unless the Committee otherwise provides in an Award Agreement, holders of
Restricted Shares will have the right to vote such Restricted Shares and the
right to receive any dividends declared or paid with respect to such Restricted
Shares. The Committee may provide that any dividends paid on Restricted Shares
must be reinvested in Shares, which may or may not be subject to the same
vesting conditions and restrictions as the vesting conditions and restrictions
applicable to such Restricted Shares. Cash dividends or distributions paid on
Restricted Shares that vest or are earned based upon the achievement of
performance goals will not vest or be paid unless such performance goals for
such Restricted Shares are achieved, and if such performance goals are not
achieved, the Grantee of such Restricted Shares will promptly forfeit any right
to such dividend payments. All share dividends or distributions, if any,
received by a Grantee with respect to Restricted Shares as a result of any share
split, share dividend, combination of shares, or other similar transaction will
be subject to the vesting conditions and restrictions applicable to such
Restricted Shares.

 

10.5                   Rights of Holders of Restricted Share Units and Deferred
Share Units.

 

10.5.1              Voting and Dividend Rights.

 

Holders of Restricted Share Units and Deferred Share Units will have no rights
as shareholders of the Company (for example, the right to receive cash or
dividend payments or distributions attributable to the Shares subject to such
Restricted Share Units and Deferred Share Units, to direct the voting of the
Shares subject to such Restricted Share Units and Deferred Share Units, or to
receive notice of any meeting of the Company’s shareholders).  The Committee may
provide in an Award Agreement evidencing a grant of Restricted Share Units or
Deferred Share Units that the holder of such Restricted Share Units or Deferred
Share Units will be entitled to receive, upon the Company’s payment of a cash
dividend or distribution on its outstanding Shares, a cash payment for each such
Restricted Share Unit or Deferred Share Unit that is equal to the per-share
dividend paid on such Shares.  Cash dividends or distributions paid on
Restricted Share Units and Deferred Share Units that vest or are earned based
upon the achievement of performance goals will not vest or be paid unless such
performance goals for such Restricted Share Units or Deferred Share Units are
achieved, and if such performance goals are not achieved, the Grantee of such
Restricted Share Units or Deferred Share Units will promptly forfeit any right
to such dividend payments.  Such Award Agreement also may provide that such cash
payment will be deemed reinvested in additional Restricted Share Units or
Deferred Share Units at a price per unit equal to the Fair Market Value of a
Share on the date on which such cash dividend is paid.  Such deemed reinvested
cash payments paid in connection with Restricted Share Units or Deferred Share
Units that vest or are earned based upon the achievement of performance goals
will not vest or be paid unless such performance goals for such Restricted Share
Units or Deferred Share Units are achieved,

 

20

--------------------------------------------------------------------------------



 

and if such performance goals are not achieved, the Grantee of such Restricted
Share Units or Deferred Share Units will promptly forfeit any right to such cash
payments.

 

10.5.2              Creditor’s Rights.

 

A holder of Restricted Share Units or Deferred Share Units will have no rights
other than those of a general unsecured creditor of the Company. Restricted
Share Units and Deferred Share Units represent unfunded and unsecured
obligations of the Company, subject to the terms and conditions of the
applicable Award Agreement.

 

10.6                   Termination of Service.

 

Unless the Committee otherwise provides in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is entered into, but prior to termination of Grantee’s Service, upon the
termination of such Grantee’s Service, any Restricted Shares, Restricted Share
Units, or Deferred Share Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions and conditions have not
lapsed, will immediately be deemed forfeited.  Upon forfeiture of such
Restricted Shares, Restricted Share Units, or Deferred Share Units, the Grantee
will have no further rights with respect to the Award, including any right to
vote such Restricted Shares or any right to receive dividends or dividend
equivalents with respect to such Restricted Shares, Restricted Share Units, or
Deferred Share Units.

 

10.7                   Purchase of Restricted Shares and Shares Subject to
Restricted Share Units and Deferred Share Units.

 

The Grantee of an Award of Restricted Shares, vested Restricted Share Units, or
vested Deferred Share Units will be required, to the extent required by
Applicable Laws, to purchase such Restricted Share or the Shares subject to such
vested Restricted Share Units or Deferred Share Units from the Company at a
purchase price equal to the greater of (a) the aggregate par value of the Shares
represented by such Restricted Shares or such vested Restricted Share Units or
Deferred Share Units, or (y) the purchase price, if any, specified in the Award
Agreement relating to such Restricted Shares or such vested Restricted Share
Units or Deferred Share Units. Such purchase price will be payable in a form
provided in Section 12 or, in the sole discretion of the Committee, in
consideration for Service rendered or to be rendered by the Grantee to the
Company or an Affiliate.

 

10.8                   Delivery of Shares.

 

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, including any delayed
delivery period, the restrictions applicable to Restricted Shares, Restricted
Share Units, or Deferred Share Units settled in Shares will lapse, and, unless
otherwise provided in the applicable Award Agreement, a book-entry or direct
registration (including transaction advices) or a share certificate evidencing
ownership of such Shares will, consistent with Section 3.10, be issued, free of
all such restrictions, to the Grantee or such Grantee’s beneficiary or estate,
as the case may be. Neither the Grantee, nor the Grantee’s beneficiary or
estate, will have any further rights with regard to a Restricted Share Unit or
Deferred Share Unit once the Shares represented by such Restricted Share Unit or
Deferred Share Unit have been delivered in accordance with this Section 10.8.

 

21

--------------------------------------------------------------------------------



 

11.             TERMS AND CONDITIONS OF UNRESTRICTED SHARES AND OTHER
EQUITY-BASED AWARDS

 

11.1                   Unrestricted Shares.

 

The Committee may, in its sole discretion, grant (or sell at the par value of a
Share or at such other higher purchase price as determined by the Committee) an
Award to any Grantee pursuant to which such Grantee may receive Shares free of
any restrictions (“Unrestricted Shares”) under the Plan. Unrestricted Shares may
be granted or sold to any Grantee as provided in the immediately preceding
sentence in respect of past Service or, if so provided in the related Award
Agreement or a separate agreement, the promise by the Grantee to perform future
Service, to the Company or an Affiliate or other valid consideration, or in lieu
of, or in addition to, any cash compensation due to such Grantee.

 

11.2                   Other Equity-Based Awards.

 

The Committee may, in its sole discretion, grant Awards in the form of Other
Equity-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan. Awards granted pursuant to this Section 11.2 may be
granted with vesting, value, and/or payment contingent upon the achievement of
one or more performance goals. The Committee will determine the terms and
conditions of Other Equity-Based Awards at the Grant Date or thereafter. Unless
the Committee otherwise provides in an Award Agreement, in another agreement
with the Grantee, or otherwise in writing after such Award Agreement is issued,
upon the termination of a Grantee’s Service, any Other Equity-Based Awards held
by such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, will immediately be deemed
forfeited. Upon forfeiture of any Other Equity-Based Award, the Grantee thereof
will have no further rights with respect to such Other Equity-Based Award.

 

12.             TERMS AND CONDITIONS OF LTIP UNITS AND AO LTIP UNITS

 

12.1                   General.

 

LTIP Units and AO LTIP Units are intended to be profits interests in the Limited
Partnership, the rights and features of which, if applicable, will be set forth
in the Limited Partnership Agreement and an applicable Award Agreement.  Awards
of LTIP Units and AO LTIP Units shall be valued by reference to, or otherwise
determined by reference to or based on, Shares. AO LTIP Units and LTIP Units
awarded under the Plan may be (a) convertible, exchangeable, or redeemable for
other Partnership Units in the Limited Partnership or Shares, or (b) valued by
reference to the book value, fair value, or performance of the Limited
Partnership.  Subject to the terms and provisions of the Plan and the Limited
Partnership Agreement, the Committee, at any time and from time to time, may
grant LTIP Units and/or AO LTIP Units to any person eligible for an Award under
Section 6.1 in such amounts and upon such terms as the Committee shall
determine, which need not be the same with respect to each Grantee.  LTIP Units
and AO LTIP Units must be granted for Service to or on behalf of the Limited
Partnership.

 

22

--------------------------------------------------------------------------------



 

12.2                   Vesting and Forfeiture.

 

Subject to Section 18, each LTIP Unit and each AO LTIP Unit granted under the
Plan shall vest and be forfeited at such times and under such conditions as
shall be determined by the Committee and stated in the Award Agreement.

 

12.3                   Share Usage.

 

For purposes of calculating the number of Shares underlying an award of LTIP
Units and AO LTIP Units relative to the Share Limit, the Committee shall
establish in good faith the maximum number of Shares to which a Grantee
receiving such award of LTIP Units and AO LTIP Units may be entitled upon
fulfillment of all applicable conditions set forth in the relevant award
documentation, including vesting conditions, partnership capital account
allocations, value accretion factors, conversion ratios, exchange ratios, and
other similar criteria.  If and when any such conditions are no longer capable
of being met, in whole or in part, the number of Shares underlying such awards
of LTIP Units and AO LTIP Units shall be reduced accordingly by the Committee,
and the number of Shares then-available under the Plan shall be increased by the
same amount as such reduced Shares were counted against the Share Limit.

 

13.             FORM OF PAYMENT

 

13.1                   General Rule.

 

Payment of the Option Price for the Shares purchased pursuant to the exercise of
an Option or the purchase price, if any, for Restricted Shares or vested
Restricted Share Units or Deferred Share Units will be made in cash or in cash
equivalents acceptable to the Company.

 

13.2                   Surrender of Shares.

 

To the extent that the applicable Award Agreement so provides, payment of the
Option Price for Shares purchased upon the exercise of an Option or the purchase
price, if any, for Restricted Shares or vested Restricted Share Units or
Deferred Share Units may be made all or in part through the tender or
attestation to the Company of Shares, which will be valued, for purposes of
determining the extent to which such Option Price or purchase price has been
paid thereby, at their Fair Market Value on the date of such tender or
attestation.

 

13.3                   Cashless Exercise.

 

To the extent permitted by Applicable Laws and to the extent the Award Agreement
so provides, payment of the Option Price for Shares purchased upon the exercise
of an Option may be made all or in part by delivery (on a form acceptable to the
Committee) of an irrevocable direction to a licensed securities broker
acceptable to the Company to sell Shares and to deliver all or part of the
proceeds of such sale to the Company in payment of such Option Price and any
withholding taxes described in Section 19.3, or with the consent of the
Committee, by issuing the number of Shares equal in value to the difference
between such Option Price and the Fair Market Value of the Shares subject to the
portion of such Option being exercised.

 

13.4                   Other Forms of Payment.

 

To the extent the applicable Award Agreement so provides and unless otherwise
specified in an Award Agreement, payment of the Option Price for Shares
purchased pursuant to

 

23

--------------------------------------------------------------------------------



 

exercise of an Option, for the purchase price, if any, for Restricted Shares or
vested Restricted Share Units or Deferred Share Units, or for any withholding
taxes described in Section 19.3, may be made in any other form that is
consistent with Applicable Laws, including (a) Service by the Grantee thereof to
the Company or an Affiliate and (b) with the consent of the Committee, by
withholding the number of Shares that would otherwise vest or be issuable in an
amount equal in value to the Option Price or purchase price and/or the
applicable tax withholding amount.

 

14.             TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

 

14.1                   Dividend Equivalent Rights.

 

A Dividend Equivalent Right is an Award entitling the Grantee to receive credits
based on cash distributions that would have been paid on the Shares specified in
such Dividend Equivalent Right (or other Award to which such Dividend Equivalent
Right relates) if such Shares had been issued to and held by the recipient of
such Dividend Equivalent Right as of the record date. A Dividend Equivalent
Right may be granted hereunder to any Grantee; provided that no Dividend
Equivalent Rights may be granted in connection with, or related to, an Award of
Options, SARs or AO LTIP Units. The terms and conditions of Dividend Equivalent
Rights will be specified in an Award Agreement. Dividend equivalents credited to
the holder of a Dividend Equivalent Right may be paid currently (with or without
being subject to forfeiture or a repayment obligation) or may be deemed to be
reinvested in additional Shares, which may thereafter accrue additional Dividend
Equivalent Rights (with or without being subject to forfeiture or a repayment
obligation). Any such reinvestment will be at the Fair Market Value on the date
of such reinvestment. Dividend Equivalent Rights may be settled in cash or
Shares or a combination thereof, in a single installment or in multiple
installments, all as determined in the sole discretion of the Committee. A
Dividend Equivalent Right granted as a component of another Award may provide
that such Dividend Equivalent Right will be settled upon exercise, settlement,
or payment of, or lapse of restrictions on, such other Award, and that such
Dividend Equivalent Right will expire or be forfeited or annulled under the same
conditions as such other Award. A Dividend Equivalent Right granted as a
component of another Award also may contain terms and conditions that are
different from the terms and conditions of such other Award; provided that
Dividend Equivalent Rights credited pursuant to a Dividend Equivalent Right
granted as a component of another Award which vests or is earned based upon the
achievement of performance goals will not vest or be paid unless such
performance goals for such underlying Award are achieved, and if such
performance goals are not achieved, the Grantee of such Dividend Equivalent
Rights will promptly forfeit any right to such Dividend Equivalent Rights.

 

14.2                   Termination of Service.

 

Unless the Committee otherwise provides in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, a Grantee’s rights in all Dividend Equivalent Rights will
automatically terminate upon such Grantee’s termination of Service for any
reason.

 

24

--------------------------------------------------------------------------------



 

15.             TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

 

15.1                   Grant of Performance-Based Awards.

 

Subject to the terms and conditions of the Plan, the Committee, at any time and
from time to time, may grant Performance-Based Awards to a Plan participant in
such amounts and upon such terms as the Committee will determine.

 

15.2                   Value of Performance-Based Awards.

 

Each grant of a Performance-Based Award will have an actual or target number of
Shares or initial value that is established by the Committee at the time of
grant. The Committee will set performance goals in its discretion that,
depending on the extent to which they are achieved, will determine the value
and/or number of Shares subject to a Performance-Based Award that will be paid
out to the Grantee.

 

15.3                   Earning of Performance-Based Awards.

 

Subject to the terms of the Plan, after the applicable Performance Period has
ended, the Grantee of Performance-Based Awards will be entitled to receive a
payout on the number of the Performance-Based Awards or value earned by such
Grantee over such Performance Period.

 

15.4                   Form and Timing of Payment of Performance-Based Awards.

 

Payment of earned Performance-Based Awards will be made in the manner described
in the applicable Award Agreement as determined by the Committee. Subject to the
terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance-Based Awards in the form of cash or Shares (or a combination
thereof) equal to the value of such earned Performance-Based Awards and will pay
the Awards that have been earned at the close of the applicable Performance
Period, or as soon as reasonably practicable after the Committee has determined
that the performance goal or goals relating to the Performance-Based Awards have
been achieved; provided that, unless specifically provided in the Award
Agreement for such Awards, such payment will occur no later than the 15th day of
the third month following the end of the calendar year in which such Performance
Period ends. Any Shares paid out under such Performance-Based Awards may be
granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such
Performance-Based Awards will be set forth in the Award Agreement.

 

15.5                   Performance Conditions.

 

The right of a Grantee to exercise or receive a grant or settlement of any
Performance-Based Award, and the timing thereof, may be subject to the
achievement of Performance Measures as may be specified by the Committee.  The
Committee may use such business criteria and other measures of performance as it
may deem appropriate in establishing any performance conditions.  The Committee
may determine that such Awards will be granted, exercised, and/or settled upon
achievement of any single performance goal or of two or more performance goals.
Performance goals may differ for Awards granted to any one Grantee or to
different Grantees.

 

25

--------------------------------------------------------------------------------



 

15.5.1  Timing For Establishing Performance Goals.

 

Performance goals for any Performance-Based Award will be established not later
than the earlier of (a) 90 days after the beginning of any Performance Period
applicable to such Award, and (b) the date on which 25% of any Performance
Period applicable to such Award has expired, or at such other date as the
Committee determines.

 

15.5.2              Forfeiture

 

The Committee will specify the circumstances in which such Performance-Based
Awards will be paid or forfeited in the event of termination of Service by the
Grantee prior to the end of a Performance Period or settlement of such Awards.
In the event payment of the Performance-Based Award is made in the form of
another Award subject to Service-based vesting, the Committee will specify the
circumstances in which the payment Award will be paid or forfeited in the event
of a termination of Service.

 

16.             PARACHUTE LIMITATIONS

 

If any Grantee is a “disqualified individual,” as defined in Code
Section 280G(c), then, notwithstanding any other provision of the Plan or of any
other agreement, contract, or understanding heretofore or hereafter entered into
by such Grantee with the Company or an Affiliate, except an agreement, contract,
or understanding that expressly addresses Code Section 280G or Code Section 4999
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), any right
of the Grantee to any exercise, vesting, payment, or benefit under the Plan will
be reduced or eliminated:

 

(a) to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting, payment, or benefit to the Grantee under the
Plan to be considered a “parachute payment” within the meaning of Code
Section 280G(b)(2) as then in effect (a “Parachute Payment”); and

 

(b) if, as a result of receiving such Parachute Payment, the aggregate after-tax
amounts received by the Grantee from the Company under the Plan, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.

 

The Company will accomplish such reduction by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of
Performance-Based Awards, then by reducing or eliminating any accelerated
vesting of Options or SARs, then by reducing or eliminating any accelerated
vesting of Restricted Shares or Restricted Share Units, then by reducing or
eliminating any other remaining Parachute Payments.

 

26

--------------------------------------------------------------------------------



 

17.             REQUIREMENTS OF LAW

 

17.1                   General.

 

The Company will not be required to offer, sell or issue any Shares under any
Award, whether pursuant to the exercise of an Option or SAR or otherwise, if the
offer, sale or issuance of such Shares would constitute a violation by the
Grantee, the Company or an Affiliate, or any other person, of any provision of
the Company’s organizational documents, or of Applicable Laws, including any
federal or state securities laws or regulations. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
any Shares subject to an Award upon any Stock Exchange or Securities Market or
under any governmental regulatory body is necessary or desirable as a condition
of, or in connection with, the offering, issuance, sale or purchase of Shares in
connection with any Award, no Shares may be offered, issued or sold to the
Grantee or any other person under such Award, whether pursuant to the exercise
of an Option or SAR or otherwise, unless such listing, registration or
qualification will have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby will in no way affect
the date of termination of such Award. Without limiting the generality of the
foregoing, upon the exercise of any Option or any SAR that may be settled in
Shares or the delivery of any Shares underlying an Award, unless a registration
statement under the Securities Act is in effect with respect to the Shares
subject to such Award, the Company will not be required to offer, sell or issue
such Shares unless the Committee will have received evidence satisfactory to it
that the Grantee or any other person exercising such Option or SAR or accepting
delivery of such shares may acquire such Shares pursuant to an exemption from
registration under the Securities Act. Any determination in this connection by
the Committee will be final, binding, and conclusive. The Company may register,
but will in no event be obligated to register, any Shares or other securities
issuable pursuant to the Plan pursuant to the Securities Act. The Company will
not be obligated to take any affirmative action to cause the exercise of an
Option or a SAR or the issuance of Shares or other securities issuable pursuant
to the Plan or any Award to comply with any Applicable Laws. As to any
jurisdiction that expressly imposes the requirement that an Option or SAR that
may be settled in Shares will not be exercisable until the Shares subject to
such Option or SAR are registered under the securities laws thereof or are
exempt from such registration, the exercise of such Option or SAR under
circumstances in which the laws of such jurisdiction apply will be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.

 

17.2                   Rule 16b-3.

 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intention of the Company that Awards
pursuant to the Plan and the exercise of Options and SARs granted under the Plan
that would otherwise be subject to Section 16(b) of the Exchange Act will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To the
extent that any provision of the Plan or action by the Committee does not comply
with the requirements of such Rule 16b-3, such provision or action will be
deemed inoperative with respect to such Awards to the extent permitted by
Applicable Laws and deemed advisable by the Committee, and will not affect the
validity of the Plan. In the event that such Rule 16b-3 is revised or replaced,
the Board may exercise its discretion to modify the Plan in any respect
necessary or advisable in its judgment to satisfy the requirements of, or to
permit the Company to avail itself of the benefits of, the revised exemption or
its replacement.

 

27

--------------------------------------------------------------------------------



 

18.             EFFECT OF CHANGES IN CAPITALIZATION

 

18.1                   Changes in Shares.

 

If the number of outstanding Shares is increased or decreased or the Shares are
changed into or exchanged for a different number of shares or kind of equity
shares or other securities of the Company on account of any recapitalization,
reclassification, share split, reverse share split, spin-off, combination of
shares, exchange of shares, share dividend or other distribution payable in
equity shares, or other increase or decrease in Shares effected without receipt
of consideration by the Company occurring after the Prior Plan Effective Date,
the number and kinds of equity shares for which grants of Options and other
Awards may be made under the Plan, including the Share Limit set forth in
Section 4.1 and the share limits set forth in Section 6.2, will be adjusted
proportionately and accordingly by the Committee.  In addition, the number and
kind of equity shares for which Awards are outstanding will be adjusted
proportionately and accordingly by the Committee so that the proportionate
interest of the Grantee therein immediately following such event will, to the
extent practicable, be the same as immediately before such event.  Any such
adjustment in outstanding Options, SARs, or AO LTIP Units will not change the
aggregate Option Price, SAR Price, or exercise price payable with respect to
shares that are subject to the unexercised portion of such outstanding Options,
SARs, or AO LTIP Units, as applicable, but will include a corresponding
proportionate adjustment in the per share Option Price, SAR Price, or exercise
price, as the case may be.  The conversion of any convertible securities of the
Company will not be treated as an increase in shares effected without receipt of
consideration.  Notwithstanding the foregoing, in the event of any distribution
to the Company’s shareholders of securities of any other entity or other assets
(including an extraordinary dividend, but excluding a non-extraordinary
dividend, declared and paid by the Company) without receipt of consideration by
the Company, the Board or the Committee will, in such manner as the Board or the
Committee deems appropriate, adjust (a) the number and kind of shares of shares
subject to outstanding Awards and/or (b) the aggregate and per share Option
Price of outstanding Options, the aggregate and per share SAR Price of
outstanding SARs, and the aggregate and per share exercise price of outstanding
AO LTIP Units as required to reflect such distribution.

 

18.2                   Reorganization in Which the Company Is the Surviving
Entity That Does not Constitute a Corporate Transaction.

 

Subject to Section 18.3, if the Company will be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities that does not constitute a Corporate Transaction, any Award theretofore
granted pursuant to the Plan will pertain to and apply to the securities to
which a holder of the number of Shares or Partnership Units subject to such
Award would have been entitled immediately following such reorganization,
merger, or consolidation, with a corresponding proportionate adjustment for
Options, SARs, and AO LTIP Units of the per share Option Price, SAR Price, or
exercise price, as applicable, so that the aggregate Option Price, SAR Price, or
exercise price thereafter will be the same as the aggregate Option Price, SAR
Price, or exercise price, as applicable, as in effect immediately prior to such
reorganization, merger, or consolidation.  Subject to any contrary language in
an Award Agreement, in another agreement with the Grantee, or otherwise set
forth in writing, any restrictions applicable to such Award will apply as well
to any replacement shares received by the Grantee as a result of such
reorganization, merger, or consolidation.  In the event of any reorganization,
merger, or consolidation of the Company referred to in this Section 18.2,
Performance-Based Awards will be adjusted (including any adjustment to the
Performance Measures applicable to such Awards deemed appropriate by

 

28

--------------------------------------------------------------------------------



 

the Committee) so as to apply to the securities that a holder of the number of
Shares or Partnership Units subject to the Performance-Based Awards would have
been entitled to receive immediately following such reorganization, merger, or
consolidation.

 

18.3  Corporate Transaction

 

The provisions of this Section 18.3 will apply only to Awards granted before the
Effective Date.

 

Except as otherwise provided in the last sentence of this Section 18.3 and
subject to Section 18.6, upon the occurrence of a Corporate Transaction:

 

(a) all outstanding Restricted Shares and Share Units granted prior to the
Effective Date will be deemed to have vested, and all restrictions and
conditions applicable to such Restricted Shares and Share Units will be deemed
to have lapsed and the Share Units will be delivered, immediately prior to the
occurrence of such Corporate Transaction; and

 

(b) 15 days prior to the scheduled consummation of a Corporate Transaction, all
Options and SARs outstanding under the Plan and granted prior to the Effective
Date will become immediately exercisable and will remain exercisable for a
period of 15 days.

 

With respect to the Company’s establishment of an exercise window, (a) any
exercise of an Option or SAR during such 15-day period will be conditioned upon
the consummation of the event and will be effective only immediately before the
consummation of the event, and (b) upon consummation of any Corporate
Transaction all outstanding but unexercised Options and SARs will terminate. The
Committee will send written notice of an event that will result in such a
termination to all individuals who hold Options and SARs not later than the time
at which the Company gives notice thereof to its shareholders. This Section 18.3
will not apply to any Corporate Transaction to the extent that (i) provision is
made in writing in connection with such Corporate Transaction for the assumption
or continuation of the Options, SARs, Share Units, Restricted Shares theretofore
granted, or for the substitution for such Options, SARs, Restricted Shares, and
Share Units for new common share options and share appreciation rights and new
common restricted shares and share units relating to the shares of a successor
entity, or a parent or subsidiary thereof, with appropriate adjustments as to
the number of Shares (disregarding any consideration that is not common shares)
of the successor and option and share appreciation right exercise prices, in
which event the Plan, Options, SARs, Restricted Shares, and Share Units
theretofore granted will continue in the manner and under the terms so provided
or (ii) the Committee may elect, in its sole discretion, to cancel any
outstanding Awards of Options, Restricted Shares, Share Units and/or SARs and
pay or deliver, or cause to be paid or delivered, to the holder thereof an
amount in cash or securities having a value (as determined by the Committee
acting in good faith), in the case of Restricted Shares, or Share Units, equal
to the formula or fixed price per share paid to holders of Shares and, in the
case of Options or SARs, equal to the product of the number of Shares subject to
the Option or SAR multiplied by the amount, if any, by which (A) the formula or
fixed price per share paid to holders of Shares pursuant to such transaction
exceeds (B) the Option Price or SAR Exercise Price applicable to such Shares.

 

The Committee will determine the effect of a Corporate Transaction upon Awards
other than Options, SARs, Restricted Shares and Share Units granted prior the
Effective Date and such effect will be set forth in the applicable Award
Agreement.

 

29

--------------------------------------------------------------------------------



 

18.4                   Corporate Transaction in which Awards Granted after the
Effective Date are not Assumed.

 

The provisions of this Section 18.4 will apply only to Awards granted after the
Effective Date.

 

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Corporate Transaction in which outstanding Options, SARs,
Restricted Shares, Restricted Share Units, Deferred Share Units, Dividend
Equivalent Rights, Other Equity-Based Awards, LTIP Units, or AO LTIP Units are
not being assumed or continued, the following provisions will apply to such
Award, to the extent not assumed or continued:

 

(a) in each case with the exception of Performance-Based Awards, all outstanding
Restricted Shares will be deemed to have vested, all Restricted Share Units and
Deferred Share Units will be deemed to have vested and the Shares and/or cash
subject thereto will be delivered, and all Dividend Equivalent Rights will be
deemed to have vested and the Shares and/or cash subject thereto will be
delivered, immediately prior to the occurrence of such Corporate Transaction,
and either or both of the following two actions will be taken:

 

(i) at least 15 days prior to the scheduled consummation of such Corporate
Transaction, all Options and SARs outstanding hereunder will become immediately
exercisable and will remain exercisable for a period of 15 days, which exercise
will be effective upon such consummation; and/or

 

(ii) the Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, SARs, Restricted Shares, Restricted Share Units, Deferred
Share Units and/or Dividend Equivalent Rights and pay or deliver, or cause to be
paid or delivered, to the holder thereof an amount in cash or securities having
a value (as determined by the Committee acting in good faith), in the case of
Restricted Shares, Restricted Share Units, Deferred Share Units and Dividend
Equivalent Rights (for Shares subject thereto), equal to the formula or fixed
price per share paid to holders of Shares pursuant to such Corporate Transaction
and, in the case of Options or SARs, equal to the product of the number of
Shares subject to such Options or SARs (the “Award Shares”) multiplied by the
amount, if any, by which (x) the formula or fixed price per share paid to
holders of Shares pursuant to such transaction exceeds (y) the Option Price or
SAR Price applicable to such Award Shares.

 

(b) For Performance-Based Awards, if less than half of the Performance Period
has lapsed, such Awards will be treated as though target performance has been
achieved immediately prior to the occurrence of the Corporate Transaction. If at
least half the Performance Period has lapsed, actual performance to date will be
determined as of a date reasonably proximal to the date of consummation of the
Corporate Transaction as determined by the Committee in its sole discretion, and
that level of performance thus determined will be treated as achieved
immediately prior to occurrence of the Corporate Transaction. For purposes of
the preceding sentence, if, based on the discretion of the Committee, actual
performance is not determinable, the Awards will be treated as though target
performance has been achieved. After application of this Section 18.4(b), if any
Awards arise from application of this Section 18, such Awards will be settled
under the applicable provision of Section 18.4(a).

 

30

--------------------------------------------------------------------------------



 

(c) Other Equity-Based Awards, LTIP Units, and AO LTIP Units will be governed by
the terms of the applicable Award Agreement (and, with respect to the LTIP Units
and AO LTIP Units, the Limited Partnership Agreement).

 

With respect to the Company’s establishment of an exercise window, (A) any
exercise of an Option or SAR during the 15-day period referred to above will be
conditioned upon the consummation of the applicable Corporate Transaction and
will be effective only immediately before the consummation thereof, and (B) upon
consummation of any Corporate Transaction, the Plan and all outstanding but
unexercised Options and SARs will terminate. The Committee will send notice of
an event that will result in such a termination to all natural persons and
entities who hold Options and SARs not later than the time at which the Company
gives notice thereof to its shareholders.

 

18.5                   Corporate Transaction in which Awards Granted after the
Effective Date are Assumed.

 

The provisions of this Section 18.5 will apply only to Awards granted after the
Effective Date.

 

Except as otherwise provided in the applicable Award Agreement or in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Corporate Transaction in which outstanding Options, SARs,
Restricted Shares, Restricted Share Units, Deferred Share Units, Dividend
Equivalent Rights, Other Equity-Based Awards, LTIP Units, or AO LTIP Units
granted after the Effective Date are being assumed or continued, the following
provisions will apply to such Award, to the extent assumed or continued:

 

The Plan and the Options, SARs, Restricted Shares, Restricted Share Units,
Deferred Share Units, Dividend Equivalent Rights, Other Equity-Based Awards,
LTIP Units, and AO LTIP Units granted under the Plan after the Effective Date
will continue in the manner and under the terms so provided in the event of any
Corporate Transaction to the extent that provision is made in writing in
connection with such Corporate Transaction for the assumption or continuation of
such Options, SARs, Restricted Shares, Restricted Share Units, Deferred Share
Units, Dividend Equivalent Rights, Other Equity-Based Awards, LTIP Units, and AO
LTIP Units, or for the substitution for such Options, SARs, Restricted Shares,
Restricted Share Units, Deferred Share Units, Dividend Equivalent Rights, Other
Equity-Based Awards, LTIP Units, and AO LTIP Units of new common share options,
share appreciation rights, restricted shares, common restricted share units,
common deferred share units, dividend equivalent rights, other equity-based
awards, and LTIP units relating to the equity of a successor entity, or a parent
or subsidiary thereof, with appropriate adjustments as to the number of shares
(disregarding any consideration that is not common shares) and applicable
exercise prices. In the event an Award granted after the Effective Date is
assumed, continued, or substituted upon the consummation of any Corporate
Transaction and the employment of such Grantee with the Company or an Affiliate
is terminated without Cause within two years following the consummation of such
Corporate Transaction, such Award will be fully vested and may be exercised in
full, to the extent applicable, beginning on the date of such termination and
for the one-year period immediately following such termination or for such
longer period as the Committee will determine.

 

31

--------------------------------------------------------------------------------



 

18.6                   Adjustments

 

Adjustments under this Section 18 related to Shares or other securities of the
Company will be made by the Committee, whose determination in that respect will
be final, binding and conclusive. No fractional shares or other securities will
be issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment will be eliminated in each case by rounding downward to the
nearest whole share. The Committee may provide in the applicable Award Agreement
at the time of grant, in another agreement with the Grantee, or otherwise in
writing at any time thereafter with the consent of the Grantee, for different
provisions to apply to an Award in place of those provided in Sections 18.1,
18.2, 18.3, and 18.5. This Section 18 will not limit the Committee’s ability to
provide for alternative treatment of Awards outstanding under the Plan in the
event of a change in control event involving the Company that is not a Corporate
Transaction.

 

18.7                   No Limitations on Company.

 

The making of Awards pursuant to the Plan will not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or engage in any other transaction or
activity.

 

19.             GENERAL PROVISIONS

 

19.1                   Disclaimer of Rights.

 

No provision in the Plan or in any Award or Award Agreement will be construed to
confer upon any individual the right to remain in the employ or Service of the
Company or an Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company or an Affiliate either to increase or
decrease the compensation or other payments to any natural person or entity at
any time, or to terminate any employment or other relationship between any
natural person or entity and the Company or an Affiliate. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, in another agreement with the Grantee,
or otherwise in writing, no Award granted under the Plan will be affected by any
change of duties or position of the Grantee thereof, so long as such Grantee
continues to provide Service. The obligation of the Company to pay any benefits
pursuant to the Plan will be interpreted as a contractual obligation to pay only
those amounts provided herein, in the manner and under the conditions prescribed
in the Plan. The Plan and Awards will in no way be interpreted to require the
Company to transfer any amounts to a third-party trustee or otherwise hold any
amounts in trust or escrow for payment to any Grantee or beneficiary under the
terms of the Plan.

 

19.2                   Nonexclusivity of the Plan.

 

Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval will be construed as creating any
limitations upon the right and authority of the Board or the Committee to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or particular individuals) as the Board or the
Committee in their discretion determine desirable.

 

32

--------------------------------------------------------------------------------



 

19.3                   Withholding Taxes.

 

The Company or an Affiliate, as the case may be, will have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by Applicable Laws to be withheld with respect
to the vesting of or other lapse of restrictions applicable to an Award or upon
the issuance of any Shares upon the exercise of an Option or pursuant to any
other Award. At the time of such vesting, lapse, or exercise, the Grantee will
pay in cash to the Company or an Affiliate, as the case may be, any amount that
the Company or such Affiliate may reasonably determine to be necessary to
satisfy such withholding obligation; provided that if there is a same-day sale
of Shares subject to an Award, the Grantee will pay such withholding obligation
on the day on which such same-day sale is completed. Subject to the prior
approval of the Company or an Affiliate, which may be withheld by the Company or
such Affiliate, as the case may be, in its sole discretion, the Grantee may
elect to satisfy such withholding obligation, in whole or in part, (a) by
causing the Company or such Affiliate to withhold Shares otherwise issuable to
the Grantee or (b) by delivering to the Company or such Affiliate Shares already
owned by the Grantee. The Shares so withheld or delivered will have an aggregate
Fair Market Value equal to such withholding obligation. The Fair Market Value of
the Shares used to satisfy such withholding obligation will be determined by the
Company or such Affiliate as of the date on which the amount of tax to be
withheld is to be determined. A Grantee who has made an election pursuant to
this Section 19.3 may satisfy such Grantee’s withholding obligation only with
Shares that are not subject to any repurchase, forfeiture, unfulfilled vesting,
or other similar requirements. The maximum number of Shares that may be withheld
from any Award to satisfy any federal, state or local tax withholding
requirements upon the exercise, vesting, or lapse of restrictions applicable to
any Award or payment of Shares pursuant to such Award, as applicable, may not
exceed such number of Shares having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state or local taxing authority with
respect to such exercise, vesting, lapse of restrictions, or payment of Shares;
provided, however, for so long as Accounting Standards Update 2016-09 or a
similar rule remains in effect, the Board or the Committee has full discretion
to choose, or to allow a Grantee to elect, to withhold a number of Shares having
an aggregate Fair Market Value that is greater than the applicable minimum
required statutory withholding obligation (but such withholding may in no event
be in excess of the maximum required statutory withholding amount(s) in such
Grantee’s relevant tax jurisdictions). Notwithstanding Section 2.23 or this
Section 19.3, for purposes of determining taxable income and the amount of the
related tax withholding obligation pursuant to this Section 19.3, for any Shares
subject to an Award that are sold by or on behalf of a Grantee on the same date
on which such shares may first be sold pursuant to the terms of the related
Award Agreement, the Fair Market Value of such shares will be the sale price of
such shares on such date (or if sales of such shares are effectuated at more
than one sale price, the weighted average sale price of such shares on such
date), so long as such Grantee has provided the Company, or its designee or
agent, with advance written notice of such sale.

 

19.4                   Captions.

 

The use of captions in the Plan or any Award Agreement is for convenience of
reference only and will not affect the meaning of any provision of the Plan or
such Award Agreement.

 

33

--------------------------------------------------------------------------------



 

19.5                   Construction.

 

Unless the context otherwise requires, all references in the Plan to “including”
will mean “including, without limitation.”

 

19.6                   Other Provisions.

 

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.

 

19.7                   Number and Gender.

 

With respect to words used in the Plan, the singular form will include the
plural form and the masculine gender will include the feminine gender, as the
context requires.

 

19.8                   Severability.

 

If any provision of the Plan or any Award Agreement will be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof will be severable and enforceable in accordance
with their terms, and all provisions will remain enforceable in any other
jurisdiction.

 

19.9                   Governing Law.

 

The validity and construction of the Plan and the instruments evidencing the
Awards hereunder will be governed by, and construed and interpreted in
accordance with, the laws of the State of Maryland, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.

 

19.10            Code Section 409A.

 

The Plan is intended to comply with Code Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Plan will be
interpreted and administered to be in compliance with Code Section 409A. Any
payments described in the Plan that are due within the “short-term deferral
period” as defined in Code Section 409A will not be treated as deferred
compensation unless Applicable Laws require otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent required to avoid accelerated
taxation and tax penalties under Code Section 409A, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to the Plan
during the six-month period immediately following the Grantee’s “separation from
service” (as defined for purposes of Code Section 409A) will instead be paid on
the first payroll date after the six-month anniversary of the Grantee’s
separation from service (or the Grantee’s death, if earlier).

 

Furthermore, notwithstanding anything in the Plan to the contrary, in the case
of an Award that is characterized as deferred compensation under Code
Section 409A, and pursuant to which settlement and delivery of the cash or
Shares subject to the Award is triggered based on a Corporate Transaction, in no
event will a Corporate Transaction be deemed to have occurred for purposes of
such settlement and delivery of cash or Shares if the transaction is not also a
“change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder). If an Award

 

34

--------------------------------------------------------------------------------



 

characterized as deferred compensation under Code Section 409A is not settled
and delivered on account of the provision of the preceding sentence, the
settlement and delivery shall occur on the next succeeding settlement and
delivery triggering event that is a permissible triggering event under Code
Section 409A. No provision of this paragraph shall in any way affect the
determination of a Corporate Transaction for purposes of vesting in an Award
that is characterized as deferred compensation under Code Section 409A.

 

Notwithstanding the foregoing, neither the Company, any Affiliate nor the
Committee will have any obligation to take any action to prevent the assessment
of any excise tax or penalty on any Grantee under Code Section 409A and neither
the Company or an Affiliate, nor the Board or the Committee will have any
liability to any Grantee for such tax or penalty.

 

*                                        
*                                         *

 

35

--------------------------------------------------------------------------------



 

To record the amendment and restatement of the Plan by the Board as of
February 28, 2019, and approval of the Plan, as amended and restated, by the
shareholders on [  ], 2019, the Company has caused its authorized officer to
execute the Plan.

 

 

KITE REALTY GROUP TRUST

 

 

 

By:

 

 

 

 

 

Title:

 

 

[Signature Page to the Kite Realty Group Trust 2013 Equity Incentive Plan]

 

--------------------------------------------------------------------------------